


Exhibit 10.36

FOURTH AMENDMENT AND CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

FOURTH AMENDMENT AND CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of February 27, 2006 (this “Amendment”), to the Third Amended and
Restated Credit Agreement, dated as of June 30, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
General Electric Capital Corporation, as Agent (in such capacity, “Agent”),
Inverness Medical Innovations, Inc. (“Innovations”), Wampole Laboratories, LLC
(“US Borrower”) and Inverness Medical (UK) Holdings Limited (“European
Borrower”, together with US Borrower, collectively, “Borrowers”), the other
Credit Parties signatory thereto, Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., as documentation agent, co-syndication
agent and lender, UBS Securities LLC, as co-syndication agent, and the lenders
signatory thereto from time to time (collectively, the “Lenders”).

W I T N E S S E T H

WHEREAS, Borrowers have notified Agent that Inverness Medical Switzerland GmbH
(“Swissco”) desires to acquire (the “Clondiag Stock Purchase”) one hundred
percent (100%) of the issued and outstanding stock of Clondiag Chip Technologies
GmbH, a corporation organized under the laws of Germany (“Clondiag”);

WHEREAS, the purchase price payable for the Clondiag Stock Purchase pursuant to
that certain Share Purchase Agreement between Swissco, Innovations, Clondiag
Beteiligungs-Gesellschaft GmbH (“CBG”) and the persons signatory thereto as
sellers (such persons and CBG are collectively referred to herein as “Sellers”),
dated as of February 28, 2006 (the “Purchase Agreement”) is contemplated to be
paid as follows: (a) consideration consisting of €2.64 million in cash (the
“Clondiag Closing Date Cash Consideration”) shall be payable on Completion (as
defined in the Share Purchase Agreement) to certain Sellers; (b) consideration
consisting of 218,502 shares of Innovations Stock (the “Clondiag Closing Date
Share Consideration”, collectively with the Clondiag Closing Date Cash
Consideration, the “Clondiag Closing Date Consideration”) shall be payable on
Completion to certain Sellers; and (c) consideration consisting of €4.16 million
in cash  (the “CBG Consideration”) shall be payable on Completion II (as defined
in the Purchase Agreement) to CBG;

WHEREAS, in addition to the Clondiag Closing Date Consideration to be made on
Completion, Swissco will, pursuant to Section 1.2.1 of the Purchase Agreement,
repay outstanding indebtedness of Clondiag in the amount of €7,329,557.81
million (the “Outstanding Indebtedness”) on Completion (the “Clondiag Payoff
Amount”);

WHEREAS, on or prior to March 31, 2006 pursuant to Section 1.2.2 of the Purchase
Agreement, Swissco will (i) make a cash contribution to Clondiag (the “Clondiag
Cash Contribution Payment”) to enable Clondiag to make certain payments in
respect of taxes of employees of Clondiag and (ii) distribute shares of
Innovations’ Stock to Clondiag for further

1

--------------------------------------------------------------------------------


distribution to employees of Clondiag (the “Clondiag Share Contribution
Payment”, collectively with the Clondiag Cash Contribution Payment, the
“Clondiag Working Capital Payments”);

WHEREAS, in the event that the value of the Clondiag Closing Date Share
Consideration is less than €4.87 million on December 29, 2006, Swissco is
required to make a cash payment to the Sellers receiving such Stock in an amount
equal to (a)  €4.87 million less (b) the value of such Stock on December 29,
2006, as calculated in accordance with the Purchase Agreement (the “Make Whole
Payment”);

WHEREAS, Swissco is required to pay the Earnout Payment (as defined in the
Purchase Agreement) of up to €7,500,000 at such times, if any, as the conditions
to such payment have been met as set forth in the Purchase Agreement;

WHEREAS, under Section 4.2 of the Purchase Agreement, Swissco is required to
make available to Clondiag the agreed upon budget for 2006 in an amount not to
exceed €5,000,000 (the “Budget Payment”);

WHEREAS, the Clondiag Stock Purchase is not a Permitted Acquisition and
therefore is prohibited under Section 6.1 of the Credit Agreement;

WHEREAS, the issuance of Stock of Innovations (the “Stock Issuance”) as
contemplated by the Purchase Agreement is prohibited under Section 6.5 of the
Credit Agreement;

WHEREAS, Borrowers have requested that Agent and Requisite Lenders consent to
the Clondiag Stock Purchase and the Stock Issuance on the terms and subject to
the conditions set forth herein; and

WHEREAS, Borrowers and the other Credit Parties have also requested that Agent
and the Requisite Lenders amend the Credit Agreement in the manner, and on the
terms and conditions, provided for herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.             Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

2.             Amendments to Credit Agreement.  Annex F of the Credit Agreement
is hereby amended as of the Financial Covenant Effective Date (as hereinafter
defined) by:

(a)           Deleting the ratio set forth opposite “December 31, 2005” in
clause (a) thereof in its entirety and replacing it with “.73”;

(b)           Deleting the number set forth opposite “December 31, 2005” in
clause (b) thereof in its entirety and replacing it with “$42,516,000”; and

2

--------------------------------------------------------------------------------


(c)           Deleting the ratio set forth opposite “December 31, 2005” in
clause (d) thereof in its entirety and replacing it with “5.95”.

3.             Clondiag Consent.  As of the Fourth Amendment Effective Date (as
hereinafter defined), Agent and Requisite Lenders hereby consent to the
consummation of the Clondiag Stock Purchase and the Stock Issuance in accordance
with the Purchase Agreement and related documentation previously provided to and
approved by Agent (the “Draft Purchase Documents”) and agree that the
consummation of the Clondiag Stock Purchase and the other transactions
contemplated by the Draft Purchase Documents, and the consummation of the Stock
Issuance, in each case on or before March 3, 2006, shall not constitute a breach
of the Credit Agreement or the other Loan Documents; provided, that, the Credit
Parties do not expend any cash or other consideration in connection with the
Clondiag Stock Purchase other than (i) for costs and expenses not to exceed
$200,000 in the aggregate, and (ii) pursuant to the Purchase Agreement (A) the
Clondiag Closing Date Consideration to be paid on Completion, (B) the CBG
Consideration to be paid on Completion II, (C) the Clondiag Payoff Amount to be
paid on Completion, (D) the Clondiag Working Capital Payments to be paid on or
about March 20, 2006; provided, the Clondiag Working Capital Payments shall not
exceed €1,100,000 in the aggregate and provided, further that the cash portion
of the Clondiag Working Capital Payments shall not exceed an aggregate amount
equal to the amount of personal wage taxes plus social taxes payable by the
employees receiving the Clondiag Share Contribution Payment, (E) the amount of
the Earnout Payment at the time the conditions to the payment of the Earnout
Payment (or a portion thereof) have been met under the Purchase Agreement;
provided, that such payments shall be payable solely in Stock of Innovations
except as required pursuant to the second paragraph of Section 2.3 of the
Purchase Agreement, (F) the Make Whole Payment, if any, to be paid on or about
December 29, 2006, and (G) the Budget Payment to be paid in accordance with
Section 4.2 of the Purchase Agreement.

4.             Agreement by Borrowers and Other Credit Parties Regarding
Clondiag Stock Purchase.  The Borrowers and each of the other Credit Parties
hereby acknowledge and agree that, on or prior to the Fourth Amendment Effective
Date (or on or prior to such other date as may be expressly provided below):

(a)           Satisfaction of Conditions.  Agent shall have received evidence
satisfactory to Agent that each of the conditions precedent to a Permitted
Acquisition set forth in Section 6.1(ii) — (xv) of the Credit Agreement have
been satisfied in connection with the Clondiag Stock Purchase (other than the
conditions set forth in Sections 6.1(iv), (v), (ix) and (xv), which are hereby
waived).

(b)           Joinder.  Within sixty (60) days of the Fourth Amendment Effective
Date or such longer period as Agent shall consent to in its sole discretion,
Agent shall have received a joinder agreement, in form and substance
satisfactory to Agent, duly executed by

 

3

--------------------------------------------------------------------------------


Clondiag pursuant to which, inter alia, Clondiag joins the Credit Agreement and
the other Loan Documents as a Credit Party.

(c)           Guaranty.  Within sixty (60) days of the Fourth Amendment
Effective Date or such longer period as Agent shall consent to in its sole
discretion, Agent shall have received a guaranty, in form and substance
satisfactory to Agent, duly executed by Clondiag, pursuant to which Clondiag
guaranties the Obligations of the European Credit Parties under the Loan
Documents.

(d)           Pledge Agreement.  Agent shall have received (A) within sixty (60)
days of the Fourth Amendment Effective Date or such longer period as Agent shall
consent to in its sole discretion, a pledge of 67.45% of the issued and
outstanding Stock of Clondiag (the “Clondiag Completion Stock”) pursuant to a
pledge agreement to be entered into between Swissco and Lenders (the “Clondiag
Pledge Agreement”) and (B) within fifteen (15) days of Completion II, a pledge
of 32.55% of the issued and outstanding Stock of Clondiag (the “Clondiag
Completion II Stock”) pursuant to an amendment to the Clondiag Pledge Agreement.

(e)           Security Interest and Code Filings.

(i)         Within sixty (60) days of the Fourth Amendment Effective Date or
such longer period as Agent shall consent to in its sole discretion, Clondiag
shall grant a first priority perfected security interest (subject to Permitted
Encumbrances) in substantially all of its assets to secure the Obligations of
the European Credit Parties and execute all documents and take all actions
requested by Agent in connection therewith;

(ii)        Within sixty (60) days of the Fourth Amendment Effective Date or
such longer period as Agent shall consent to in its sole discretion, Clondiag
shall provide Control Letters from (A) all issuers of uncertificated securities
and financial assets held by Clondiag, (B) all securities intermediaries with
respect to all securities accounts and securities entitlements of Clondiag, and
(C) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by Clondiag.

(f)            Cash Management.  Within sixty (60) days of the Fourth Amendment
Effective Date or such longer period as Agent shall consent to in its sole
discretion, Agent shall have received a pledge of all bank accounts of Clondiag,
in form and substance reasonably satisfactory to Agent, duly executed and
delivered by Clondiag, in accordance with the requirements set forth in Section
1.8 and Annex C of the Credit Agreement.

(g)           Schedules.  Within sixty (60) days of the Fourth Amendment
Effective Date or such longer period as Agent shall consent to in its sole
discretion, Agent shall have received updated Schedules to the Credit Agreement
and such other Loan Documents as may be required in connection with the joinder
of Clondiag, to reflect the joinder of Clondiag to such agreements, in form and
substance satisfactory to Agent; provided, that such schedules shall not include
material information not previously disclosed to Agent in writing.

(h)           Organizational Documents and Good Standing.  Agent shall have
received a copy of Clondiag’s (i) organizational documents and all amendments
thereto and (ii) certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date and certified by
the applicable authorized Governmental Authority.

(i)            Resolutions.  Agent shall have received a copy of (i) resolutions
of Swissco’s board of directors and, to the extent required under applicable
law, stockholders, approving and authorizing the Clondiag Stock Purchase
certified by an authorized officer of

4

--------------------------------------------------------------------------------


Swissco, and (ii) concurrently with Clondiag’s joinder to the Credit Agreement,
resolutions of Clondiag’s board of directors approving and authorizing the
execution, delivery and performance of the Loan Documents to which Clondiag is,
or will be a party and the transactions to be consummated in connection
therewith, in each case, certified by an authorized officer of Clondiag (after
giving effect to the Clondiag Stock Purchase) as being in full force and effect
without any modification or amendment as of the Fourth Amendment Effective Date
or the date of joinder of Clondiag to the Credit Agreement.

(j)            Incumbency.  Concurrently with Clondiag’s joinder to the Credit
Agreement, Agent shall have received a signature and incumbency certificate of
the officers of Clondiag executing any Loan Document or Joinder thereto,
certified by an officer of Clondiag as being true, accurate, correct and
complete in all respects.

(k)           Clondiag Purchase Documents.  Agent shall have received (i) an
executed copy of the Purchase Agreement, together with all amendments thereto,
and all documentation delivered in connection therewith (all of which shall be
in form and substance reasonably satisfactory to Agent), certified by an
authorized officer of Innovations to be true and complete and in full force and
effect as of the Fourth Amendment Effective Date and (ii) a certificate of an
authorized officer of Innovations certifying as to the matters set forth in
Exhibit A hereto.

(l)            Payoff Letter.  Within 5 Business Days of the Fourth Amendment
Effective Date or such longer period as Agent shall consent to in its sole
discretion, Agent shall receive evidence of the repayment of the Outstanding
Indebtedness.

(m)          Collateral Assignment of Clondiag Stock Purchase Documents.  Upon
Agent’s request, Agent shall have received a collateral assignment of the rights
(but not the obligations) of Swissco and Innovations under the Purchase
Agreement and other documentation executed in connection with the Clondiag Stock
Purchase.

(n)           Appointment of Agent for Service of Process.  Within sixty (60)
days of the Fourth Amendment Effective Date or such longer period as Agent shall
consent to in its sole discretion, Agent shall have received evidence that the
Connecticut office of CT Corporation has been appointed as agent for service of
process for Clondiag.

The Borrowers and each of the other Credit Parties hereby acknowledge and agree
that the failure to satisfy any of the deliveries or conditions set forth above
in this Section 4 on or prior to the date required as set forth above in
connection with each such delivery or condition, as applicable, shall constitute
an immediate Event of Default under the Credit Agreement.

5.             Covenants.

(a)           Swissco shall acquire the shares of Clondiag held by CBG (the “CBG
Purchase”) on or before August 31, 2006 and, at such time, shall own one hundred
percent (100%) of the outstanding equity of Clondiag.

(b)           Until such time Swissco has consummated the CBG Purchase and owns
100% of the outstanding equity of Clondiag and notwithstanding Clondiag’s status
as a

5

--------------------------------------------------------------------------------


Credit Party, no Credit Party shall (i) transfer any assets or other property or
make any loans to, or on behalf of, Clondiag other than (A) as contemplated by
Section 3 hereof, and (B) the Budget Payment, or (ii) enter into or be a party
to any transaction with Clondiag unless the requirements of Section 6.4(a)(ii)
of the Credit Agreement have been satisfied with respect to such transaction.

(c)           The Credit Parties shall not amend the Draft Purchase Documents or
the executed Purchase Agreement, in each case in a manner which adversely
affects the Lenders without the prior written consent of Agent.  Any failure of
the Credit Parties to comply with this covenant (a) with respect to the Draft
Purchase Documents shall result in this Amendment becoming immediately null and
void and of no further force and effect and (b) with respect to the Purchase
Agreement shall constitute an immediate Event of Default under the Credit
Agreement.

6.             Remedies.  This Amendment shall constitute a Loan Document.  The
breach by any Credit Party of any representation, warranty, covenant or
agreement in this Amendment shall constitute an immediate Event of Default
hereunder and under the other Loan Documents.

7.             Representations and Warranties.  To induce Agent and Requisite
Lenders to enter into this Amendment, the Credit Parties hereby, jointly and
severally, represent and warrant that:

(a)           The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”): (i) are within such Person’s
corporate, company or partnership power; (ii) have been (or will be prior to
execution thereof) duly authorized by all necessary corporate, limited liability
company or limited partnership action; (iii) do not contravene any provision of
such Person’s charter, bylaws or equivalent constitutive documents or
partnership or operating agreement, as applicable; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (vi) do not result in the creation or imposition of any Lien
upon any of the property of such Person, other than a Lien in favor of Agent;
and (vii) do not require the consent or approval of any Governmental Authority
or any other Person except those which will have been duly obtained, made or
complied with prior to the Fourth Amendment Effective Date.

(b)           This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

(c)           This Amendment and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each of the Credit Parties, enforceable
against each of them in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, fraudulent conveyance or transfer or other
laws affecting creditors’ rights generally or by equitable principals of general
applicability.

6

--------------------------------------------------------------------------------


(d)           No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.

(e)           No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Credit Party’s right or power to enter into or perform any of its
obligations under this Amendment or any other Loan Document to which it is or
will be, a party, or the validity or enforceability of this Amendment, the
Amended Credit Agreement or any Loan Document or any action taken thereunder, or
(ii) has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect after giving effect to this Amendment.

(f)            The representations and warranties of the Credit Parties
contained in the Amended Credit Agreement and each other Loan Document shall,
after giving effect hereto, be true and correct on and as of (i) the date
hereof, and (ii) the Fourth Amendment Effective Date, in each case, with the
same effect as if such representations and warranties had been made on and as of
such date, except that any such representation or warranty which is expressly
made only as of a specified date need be true only as of such date.

8.             No Amendments/Waivers/Consents.  Except as expressly provided
herein (a) the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms, (b) the consents and agreements of the Agent and Requisite Lenders set
forth herein shall be limited strictly as written and shall not constitute a
consent or agreement to any transaction not specifically described in connection
with any such consent and/or agreement, and (c) this Amendment shall not be
deemed a waiver of any term or condition of any Loan Document and shall not be
deemed to prejudice any right or rights which Agent or any Lender may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

9.             Affirmation of Obligations.  Each of the Credit Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.

10.           Outstanding Indebtedness; Waiver of Claims.  Each of Borrowers and
the other Credit Parties hereby acknowledges and agrees that as of February 24,
2006, (a) the outstanding balance of the European Revolving Loan is $15,000,000,
(b) the outstanding balance of the US Revolving Loan is $0, (c) the outstanding
balance of the US Term Loan is $0, and (d) the outstanding balance of European
Term Loan is $0.  Borrowers and each other Credit Party hereby waive, release,
remise and forever discharge Agent, Lenders and each other Indemnified Person
from any and all claims, suits, actions, investigations, proceedings or demands
arising out

7

--------------------------------------------------------------------------------


of or in connection with the Credit Agreement (collectively, “Claims”), whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
any Borrower or any other Credit Party ever had, now has or might hereafter have
against Agent or Lenders which relates, directly or indirectly, to any acts or
omissions of Agent, Lenders or any other Indemnified Person on or prior to the
Fourth Amendment Effective Date, provided, that no Borrower nor any other Credit
Party waives any Claim solely to the extent such Claim relates to Agent’s or any
Lender’s gross negligence or willful misconduct.

11.           Expenses.  Borrowers hereby reconfirm their obligations pursuant
to Section 11.3 of the Credit Agreement to pay and reimburse Agent for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

12.           Effectiveness.

(a)           Upon satisfaction in full in the judgment of Agent of each of the
following conditions, this Amendment shall be deemed effective as of December
31, 2005 (the “Financial Covenant Effective Date”)

(i)         Amendment.  Agent shall have received four (4) original signature
pages to this Amendment, duly executed and delivered by Agent, Requisite
Lenders, and each of the Credit Parties.

(ii)        Payment of Expenses.  Borrowers shall have paid to Agent all costs,
fees and expenses owing in connection with this Amendment and the other Loan
Documents and due to Agent (including, without limitation, reasonable legal fees
and expenses).

(iii)       Representations and Warranties.  The representations and warranties
of or on behalf of each of the Credit Parties in this Amendment shall be true
and correct on and as of the date hereof.

(b)           Upon satisfaction in full in the judgment of Agent of each of the
conditions set forth in subsection (a) above and each of the following
conditions, the consents of Requisite Lenders set forth in Section 3 of this
Amendment shall be deemed effective as of February 27, 2006 (the “Fourth
Amendment Effective Date”):

(i)         Representations and Warranties.  The representations and warranties
of or on behalf of each of the Credit Parties in this Amendment shall be true
and correct on and as of the date hereof and the Fourth Amendment Effective
Date.

(ii)        Due Diligence.  Agent shall have completed its business and legal
due diligence with respect to the intellectual property of Clondiag with results
reasonably satisfactory to Agent.

(iii)       Borrowers shall have complied with Section 4(a), (h), (k) and (m) of
this Amendment.

8

--------------------------------------------------------------------------------


13.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

14.           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS

 

 

 

WAMPOLE LABORATORIES, LLC

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Treasurer

 

 

 

 

INVERNESS MEDICAL (UK) HOLDINGS
LIMITED

 

 

 

By:

/s/ David Scott

 

Name:

David Scott

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION, as Agent and Lender

 

 

 

 

By:

/s/ Andrew Cosgrove

 

 

Duly Authorized Signatory

 

 

 

 

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as a Lender

 

 

 

 

By:

/s/ Illegible

 

 

Duly Authorized Signatory

 

 

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Duly Authorized Signatory

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Duly Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------


The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

APPLIED BIOTECH, INC.

 

ADVANTAGE DIAGNOSTICS
      CORPORATION

 

FOREFRONT DIAGNOSTICS, INC.

 

INVERNESS MEDICAL INTERNATIONAL

 

   HOLDING CORP.

 

INVERNESS MEDICAL INTERNATIONAL

 

   HOLDING CORP. II

 

INVERNESS MEDICAL, INC.

 

INNOVATIONS RESEARCH, LLC

 

ISCHEMIA TECHNOLOGIES, INC.

 

IVC INDUSTRIES, INC.

 

ALPHA US ACQUISITION CORP.

 

OSTEX INTERNATIONAL, INC.

 

SELFCARE TECHNOLOGY, INC.

 

UNIPATH ONLINE, INC.

 

BINAX, INC.

 

INVERNESS MEDICAL — BIOSTAR INC.

 

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Treasurer, Treasurer, Treasurer, Treasurer,

 

 

Treasurer, Treasurer, Treasurer, Treasurer,

 

 

Treasurer, Treasurer, Treasurer, Treasurer,

 

 

Treasurer, Vice President, Treasurer,

 

 

respectively

 

--------------------------------------------------------------------------------


 

 

CAMBRIDGE DIAGNOSTICS IRELAND
   LIMITED

 

DMD, DIENSTLEISTUNGEN & VERTRIEB FÜR
   MEDIZIN UND DIAGNOSTIK GMBH

 

INVERNESS MEDICAL CANADA, INC.

 

INVERNESS MEDICAL EURASIA LIMITED

 

INVERNESS MEDICAL FRANCE SAS

 

INVERNESS MEDICAL GERMANY GMBH

 

ORGENICS INTERNATIONAL HOLDINGS BV

 

SCANDINAVIAN MICRO BIODEVICES APS

 

STIRLING MEDICAL INNOVATIONS LIMITED

 

INVERNESS MEDICAL SWITZERLAND GMBH

 

UNIPATH DIAGNOSTICS GMBH

 

VIVA DIAGNOSTIKA - DIAGNOSTISCHE
   PRODUKTE GMBH

 

INVERNESS MEDICAL JAPAN, LTD.

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

INVERNESS MEDICAL IBERICA, S.A.

 

BOSWELL INVESTMENTS, S.L.

 

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Treasurer, Authorized

 

 

Person , Authorized Person, respectively

 

 

 

 

INVERNESS MEDICAL INVESTMENTS, LLC

 

 

 

 

By:

/s/ Jay McNamara

 

Name:

Jay McNamara

 

Title:

Assistant Secretary

 

 

 

 

INVERNESS MEDICAL CANADA, INC.

 

 

 

 

By:

/s/ Doug Shaffer

 

Name:

Doug Shaffer

 

Title:

President

 

 

 

 

UNIPATH LIMITED

 

 

 

 

By:

/s/ David Scott

 

Name:

David Scott

 

Title:

Chairman

 

--------------------------------------------------------------------------------


Exhibit A

No Credit Party and, to the Credit Parties’ knowledge, no other Person party
thereto is in default in the performance or compliance with any provisions of
the Purchase Agreement.  The Purchase Agreement complies with, and the Clondiag
Stock Purchase has been consummated in accordance with, all applicable laws. 
The Purchase Agreement is in full force and effect as of the date hereof and has
not been terminated, rescinded or withdrawn.  All requisite approvals by
Governmental Authorities having jurisdiction over any Credit Party and other
Persons referenced therein with respect to the consummation of the Clondiag
Stock Purchase have been obtained, and no such approvals impose any conditions
to the consummation of the Clondiag Stock Purchase or, other than as described
in the Purchase Agreement, to the conduct by any Credit Party of its business
thereafter.  To the best of each Credit Party’s knowledge, none of the Clondiag
Chip Technologies GmbH’s representations or warranties in the Purchase Agreement
contain any untrue statement of a material fact or omit any fact necessary to
make the statements therein not misleading.  Each of the representations and
warranties given by each applicable Credit Party in the Purchase Agreement is
true and correct in all material respects, and, notwithstanding anything
contained in the Purchase Agreement to the contrary, such representations and
warranties of the Credit Parties are incorporated into the Credit Agreement by
delivery of this certificate and shall, solely for purposes of the Credit
Agreement and the benefit of Agent and Lenders, survive the consummation of the
Clondiag Stock Purchase; provided that a breach by any of the Credit Parties of
any such representations and warranties so incorporated and as to which a
similar representation and warranty is not independently made in the Credit
Agreement shall not constitute a breach of the Credit Agreement unless such
breach causes any such representation and warranty to be materially inaccurate.

--------------------------------------------------------------------------------
